DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 07, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see point 1 of the remarks, filed December 07, 2021, with respect to the objection of the Drawings have been fully considered and are persuasive. The objection of the Drawings has been withdrawn. 
Applicant has fully explained the drawings while referencing the Specification and specifically notes Figures 3 and 4 to be of different embodiments, therefore the relative sizes would be irrelevant (see Pg. 8, ¶1). The Office finds Applicant’s explanation to be persuasive. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Christopher Holshouser (Reg. #76,778) on January 14, 2022.
The application has been amended as follows: 
Claim 15, Line 17 has been amended to recite “independent annular sub-regions includes the at least one inspection port disposed in 
The above amendment has been made to resolve in objection to the Claims filed December 07, 2021 wherein the term “in” has been recited twice. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15, Applicant’s remark (see point 4) are found to be persuasive. Neither Brewer et al. (US 6,199,371 B1) nor Tiemann (US 6,925,808 B2) teach wherein the inspection ports having a collective second (first in 15) area, the plurality of first cooling apertures have a collective third (second in 15) area, and the second (first in 15) area less than ten percent of the third (second in 15) area as claimed. Pg. 10 of the remarks explains the need for the inspection ports to be of a particular size so as to sufficiently utilize a testing device. As noted in Pg. 11 of the remarks, Applicant has found the relatives areas between the ports and cooling apertures to allow for use of the ports in an uncovered configuration and avoid the need for the installation of a cover. Therefore, choosing a collective area of less than ten percent would not have been a mere matter of design choice to one of ordinary skill in the art. 
While other prior art, such as newly cited Burd et al. (US 2006/0196188 A1) acknowledges the negative effects of having larger inspection holes proximate the cooling apertures (see paragraph [0023]), Burd resolves the issue by modifying the placement of cooling holes rather than the respective collective areas for respective sub-regions as done in Applicant’s disclosure (Burd, [0027]). 
Claims 2, 5, 8, 11, and 16 subsequently depend upon Claims 1 and 15 respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745